ICJ_133_NavigationalRights_CRI_NIC_2007-10-09_ORD_01_NA_00_FR.txt.      INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


CASE CONCERNING THE DISPUTE
  REGARDING NAVIGATIONAL
    AND RELATED RIGHTS
      (COSTA RICA v. NICARAGUA)


       ORDER OF 9 OCTOBER 2007




            2007
     COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRE| TS,
  AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE DU DIFFE
               u REND RELATIF
 A
 v DES DROITS DE NAVIGATION
   ET DES DROITS CONNEXES
      (COSTA RICA c. NICARAGUA)


    ORDONNANCE DU 9 OCTOBRE 2007

                          Official citation :
         Dispute regarding Navigational and Related Rights
        (Costa Rica v. Nicaragua), Order of 9 October 2007,
                    I.C.J. Reports 2007, p. 829




                        Mode officiel de citation :
   Différend relatif à des droits de navigation et des droits connexes
      (Costa Rica c. Nicaragua), ordonnance du 9 octobre 2007,
                       C.I.J. Recueil 2007, p. 829




                                              Sales number
ISSN 0074-4441
ISBN 978-92-1-071036-7
                                              No de vente :   929

                              9 OCTOBER 2007

                                  ORDER




  DISPUTE REGARDING NAVIGATIONAL
        AND RELATED RIGHTS
      (COSTA RICA v. NICARAGUA)




   DIFFE
       u REND RELATIF A
                      v DES DROITS
DE NAVIGATION ET DES DROITS CONNEXES
      (COSTA RICA c. NICARAGUA)




                              9 OCTOBRE 2007

                              ORDONNANCE

                                                                    829




             COUR INTERNATIONALE DE JUSTICE

                            ANNÉE 2007                                         2007
                                                                            9 octobre
                                                                           Rôle général
                            9 octobre 2007                                    no 133



       AFFAIRE DU DIFFÉREND RELATIF
        A
        v DES DROITS DE NAVIGATION
          ET DES DROITS CONNEXES
                  (COSTA RICA c. NICARAGUA)




                           ORDONNANCE


Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. RANJEVA, SHI, KOROMA, PARRA-ARANGUREN, BUERGEN-
           THAL, OWADA, TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
           BENNOUNA, SKOTNIKOV, juges ; M. COUVREUR, greffier.


  La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
graphe 2, 48 et 49 de son Règlement,
  Vu l’ordonnance du 29 novembre 2005, par laquelle la Cour a fixé au
29 août 2006 et au 20 mai 2007 les dates d’expiration des délais pour le
dépôt, respectivement, du mémoire de la République du Costa Rica et du
contre-mémoire de la République du Nicaragua,
  Vu le mémoire et le contre-mémoire dûment déposés par les Parties
dans les délais ainsi fixés ;
  Considérant que, au cours d’une réunion que le président de la Cour a
tenue le 27 septembre 2007 avec les agents des Parties, les agents du
Costa Rica et du Nicaragua, se référant notamment à la nécessité de pré-

                                                                      4

        DROITS DE NAVIGATION ET DROITS CONNEXES (ORD. 9 X 07)               830

ciser plus avant certains points divisant encore les Parties à l’issue du pre-
mier tour de procédure écrite, ainsi qu’au souhait émis par le Costa Rica
de présenter des éléments d’information et documents nouveaux, ont
indiqué que leurs gouvernements étaient convenus de prier la Cour
d’autoriser le dépôt d’une réplique par le demandeur et d’une duplique
par le défendeur ; et considérant que les agents des deux Parties ont éga-
lement déclaré que leurs gouvernements s’étaient entendus sur les dates
d’expiration des délais pour le dépôt de ces pièces, à savoir le 15 jan-
vier 2008 pour la réplique du Costa Rica et le 15 juillet 2008 pour la
duplique du Nicaragua ;
   Compte tenu de l’accord des Parties et des circonstances de l’espèce,

   Autorise la présentation d’une réplique du Costa Rica et d’une du-
plique du Nicaragua ;
   Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de procédure :
   Pour la réplique du Costa Rica, le 15 janvier 2008 ;
   Pour la duplique du Nicaragua, le 15 juillet 2008 ;
   Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le neuf octobre deux mille sept, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Costa
Rica et au Gouvernement de la République du Nicaragua.


                                                       Le président,
                                              (Signé) Rosalyn HIGGINS.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




                                                                              5

